Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 22-24, 35-36, 38-40, 42-71, 82-86 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a first substrate having a cavity/clearance; said cavity/clearance is formed using two standoff substrates coupled to the first substrate while the two opposite sides of the cavity/clearance are open” as recited in claims 1, 35, 36, 38-40.
	Claims 3-8, 22-24, 42-71, and 82-86 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
	With regards to claims 1, 35, 36, 38-40, the closest prior art were Steimle et al. (Pub No. US 2016/0311676 A1), Chen et al. (Pub No. US 2016/0240481 A1), Koopmans et al. (Pub No. US 2015/0279828 A1), Lamorey et al. (Pub No. US 2015/0091131 A1), Kuczynski (Pub No. US 2007/0290338 A1), Xiaoqi et al. (Pub No. US 2006/0113653 A1), and Khan et al. (Pub No. US 2006/0065972 A1) and teaches everything of claims 1, 35, 36, 38-40 except for “a first substrate having a cavity/clearance; said cavity/clearance is formed using two standoff substrates coupled to the first substrate while the two opposite sides of the cavity/clearance are open” as recited in claims 1, 35, 36, 38-40.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML